DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
 Response to Amendment
The Amendment filed on 3/5/2021 has been entered. Claims 13, 18, 20-21, 23-30, 33, 36-39 and 43-49 remain pending in the application. Claim 27 has been withdrawn from further consideration as detailed in the Non-final Office Action mailed 10/18/2019.
Applicants amendments to the claims have overcome the rejections under 35 USC 112 previously set forth in the Final Office Action mailed 11/6/2020. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 18, 23-24, 28, 43, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131850) further in view of Gerber (U.S. PG publication 20080262374) as evidence by Ali (U.S. PG publication 20110172633) further in view of Hildebrand (U.S. PG publication 20050004219). 
In regard to claim 13,
Geiger discloses a method of aspirating and infusing into at least a portion of a subject's cerebrospinal fluid (see figure 3; paragraph [0021]-[0022]: wherein dual lumen 304 is used to extract and deliver to a subjects cerebrospinal fluid), comprising:
penetrating an upper portion of a container (figure 3, item 306: wherein the container is construed as the drug and filter reservoir 306) of a device (see figure 3, item 302 and 304) partially located in or adjacent to the subject's brain or spinal cord (see figure 3) using a needle (paragraph [0023]: wherein a needle penetrates the drug and filter reservoir 306 to remove substances filtered); 
aspirating a first fluid from a first portion of the subject's cerebrospinal fluid through the container and through an aspiration lumen (paragraph [0021]-[0022]: wherein the dual lumen catheter 304 contains an aspiration lumen) coupled to the container using the needle (paragraph [0021]-[0023]); 

Geiger fails to disclose wherein the container is located in the subject’s head and wherein a portion of the infusion lumen is located in the subject's neck. 
Gerber teaches wherein the container (item 30 of medical device 1; paragraph [0031]) is located in the subject’s head (see figure 3B: wherein device 1 which contains access port 30 is located in the subject’s head; paragraph [0034]: wherein device 1 may be implanted in the head of a patient, more specifically behind the patient's ear).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the container of Geiger to be located in the subject’s head, as taught by Gerber, for the purpose of providing comfort to the patient as evidence by Ali who teaches the location of a container (figure 1, item 30 of Ali) with a lumen (figure 1, item 20 of Ali) inserted in the spinal canal can be located in any medically accepted location including behind the patient’s ear to provide comfort to the patient (paragraph [0030] of Ali). Examiner notes modifying the location of the container still satisfies the limitation of an upper portion of a container of a device partially located in or adjacent to the subject’s brain or spinal cord.  
Geiger in view of Gerber as evidence by Ali fails to disclose wherein a portion of the infusion lumen is located in the subject's neck. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the dual lumen catheter which includes the infusion lumen of Geiger located in the spinal subarachnoid space to include a portion of the infusion lumen is located in the subject's neck, as taught by Hildebrand, for the purpose of improving therapeutic efficacy (paragraph [0054] of Hildebrand). 
In regard to claim 18,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 13. Geiger further teaches further comprising inhibiting penetration and/or contamination of the infusion lumen using a barrier (wall separating lumens in the dual lumen catheter) positioned between a proximal opening of the aspiration lumen and at least a portion of the infusion lumen adjacent to and/or associated with the container (see figure 3 and paragraph [0022]; wherein contamination of the infusion lumen is inhibited due to a barrier (which defines the dual lumen catheter) positioned between a proximal opening of the aspiration lumen and at least a portion of the infusion lumen adjacent to and/or associated with the container).
In regard to claim 23,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 13. Geiger further teaches wherein the aspiration lumen and infusion lumen are parallel and adjacent to each other until they reach the container or alternatively for at least a portion of a length of the device (see figure 3, item 304; paragraph [0021]-[0022]).
In regard to claim 24,

In regard to claim 28,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 13. Geiger further teaches wherein the aspiration lumen and the infusion lumen comprise two different lumens positioned adjacent and coupled to one another (paragraph [0021]-[0022]).
In regard to claim 43,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 13. Geiger further teaches wherein the infusion lumen is fluidically connected to a pump (figure 3, item 312) positioned externally or internally relative to the subject (see figure 3), wherein the infusing is performed by the pump (paragraph [0021]-[0022]).
 In regard to claim 46,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 13. Geiger as modified by Hildebrand teaches wherein at least a portion of the aspiration lumen and the infusion lumen are located in the spinal cord (as modified by Hildebrand at least a portion of the aspiration lumen and the infusion lumen are located in the spinal cord as a result of the placement of the dual lumen catheter being modified; see paragraph [0054] of Hildebrand). 
In regard to claim 47,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 13. Geiger as modified by Gerber as evidence by Ali as modified by Hildebrand further teaches further comprising positioning the device partially in or adjacent to the subject's brain or spinal cord (see analysis of claim 13 above where the device as modified is positioned partially in or adjacent the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131850) in view of Gerber (U.S. PG publication 20080262374) as evidence by Ali (U.S. PG publication 20110172633) in view of Hildebrand (U.S. PG publication 20050004219) further in view of Laske (U.S. patent no 5720720). 
In regard to claim 20,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 13. Geiger further teaches at least one opening at a distal end of the aspiration lumen and/or the infusion lumen (paragraph [0021]: wherein the aspiration lumen and infusion lumen remove and deliver fluid respectfully to the spinal cord in which an opening is present to allow for this).
Geiger in view of Gerber as evidence by Ali in view of Hildebrand fails to disclose further comprising inhibiting at least one opening at a distal end of the aspiration lumen and/or the infusion lumen from opening except when pressure is applied to the at least one opening.
Laske teaches a method of infusing (column 1, line 9-13) and inhibiting at least one opening (figure 14, item 10) at a distal end of the aspiration lumen and/or the infusion lumen (figure 14, item 11) from opening except when pressure is applied to the at least one opening (column 19, line 40-61).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one opening at the distal end of the infusion lumen of Geiger in view of Gerber as evidence by Ali in view of Hildebrand to be a slit opening, as taught by Laske, which results in inhibiting at least one opening at a distal end of the aspiration lumen and/or the infusion lumen from opening except when pressure is applied to the at least one opening for the purpose of preventing fluid from leaking out until a specific pressure is applied to better control delivery (column 19, line 40-61 of Laske). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131850) in view of Gerber (U.S. PG publication 20080262374) as evidence by Ali (U.S. PG publication 20110172633) in view of Hildebrand (U.S. PG publication 20050004219) further in view of Laske (U.S. patent no 5720720) further in view of Gentsler (U.S. PG publication 20040002677).
In regard to claim 21,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 13.
Geiger further teaches at least one opening at a distal end of the aspiration lumen and/or the infusion lumen (paragraph [0021]-[0022]: wherein the aspiration lumen and infusion lumen remove and deliver fluid respectfully to the spinal cord in which an opening is present to allow for this).
Geiger in view of Gerber as evidence by Ali in view of Hildebrand fails to disclose further comprising inhibiting at least one opening at a distal end of the aspiration lumen and/or the infusion lumen from opening except when pressure is applied to the at least one opening in a first direction and inhibited from opening in a second direction even under pressure.
Laske teaches a method for delivering drugs into the brain (column 1, line 9-13) and inhibiting at least one opening (figure 14, item 10) at a distal end of the aspiration lumen and/or the infusion lumen (figure 14, item 11) from opening except when pressure is applied to the at least one opening in a first direction (column 19, line 40-61). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one opening at a distal end of the infusion lumen of Geiger in view of Gerber as evidence by Ali in view of Hildebrand to be a slit opening, as taught by Laske, which results in inhibiting at least one opening at a distal end of the aspiration lumen and/or the infusion lumen from opening except when pressure is applied to the at least one opening in a 
Geiger in view of Gerber as evidence by Ali in view of Hildebrand in view of Laske fails to disclose wherein the at least one opening is inhibited from opening in a second direction even under pressure.
Gentsler teaches wherein the at least one opening (figure 4, item 58) is inhibited from opening in a second direction even under pressure (paragraph [0093]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the slit opening of Geiger in view of Gerber as evidence by Ali in view of Hildebrand in view of Laske, as taught by Gentsler, which results in wherein the at least one opening is inhibited from opening in a second direction even under pressure for the purpose of maximizing control of drug delivery (paragraph [0093] of Gentsler). 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131850) in view of Gerber (U.S. PG publication 20080262374) as evidence by Ali (U.S. PG publication 20110172633) in view of Hildebrand (U.S. PG publication 20050004219) further in view of Elias (U.S. PG publication 20150238685). 
 In regard to claim 25,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 23.
Geiger in view of Gerber as evidence by Ali in view of Hildebrand is silent as to wherein the aspiration lumen and infusion lumen are circular in cross-section.
Elias teaches a first lumen (figure 2C, item 12) and a second lumen lumen (figure 2C, item 22; paragraph [0058]), are circular in cross-section (paragraph [0047]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the aspiration lumen and infusion 
In regard to claim 26,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand in view of Elias teaches the method of claim 25.
Geiger in view of Gerber as evidence by Ali in view of Hildebrand as modified by Elias teaches wherein the aspiration lumen and infusion lumen are each individually circular in cross-section (as modified by Elias the aspiration lumen and infusion lumen would each individually be circular in cross-section; see figure 2C of Elias and discussion of claim 25 above).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131850) in view of Gerber (U.S. PG publication 20080262374) as evidence by Ali (U.S. PG publication 20110172633) in view of Hildebrand (U.S. PG publication 20050004219) further in view of Zawacki (U.S. PG publication 20080039774).
In regard to claim 29,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 13.
Geiger in view of Gerber as evidence by Ali in view of Hildebrand fails to disclose wherein the aspiration lumen and the infusion lumen are different lengths and have different tip locations when positioned during use in the subject’s cerebrospinal fluid such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned a distance away from one another. 
 Zawacki teaches wherein the aspiration lumen (figure 1, item 40; paragraph [0003]) and the infusion lumen (figure 1, item 50; paragraph [0003]) are different lengths (paragraph [0003], see figure 1) and have different tip locations when positioned, during use, such that a distal end of the aspiration 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lengths of the aspiration lumen and the infusion lumen of Geiger in view of Gerber as evidence by Ali in view of Hildebrand, as taught by Zawacki, which results in wherein the aspiration lumen and the infusion lumen are different lengths and have different tip locations when positioned, during use, in the subject's cerebrospinal fluid such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned a distance away from one another for the purpose of minimizing co-mingling of aspirated and infused fluid (paragraph [0003] of Zawacki).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131850) in view of Gerber (U.S. PG publication 20080262374) as evidence by Ali (U.S. PG publication 20110172633) in view of Hildebrand (U.S. PG publication 20050004219) further in view of East (U.S. PG publication 20150297874).
In regard to claim 30,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 13.
Geiger discloses wherein a distal end of the aspiration lumen comprises a first opening and a distal end of the infusion lumen comprises a second opening (paragraph [0021]-[0022]: wherein the aspiration lumen and infusion lumen remove and deliver fluid respectfully to the spine i.e. an opening at the distal end is present to allow for this)
Geiger in view of Gerber as evidence by Ali in view of Hildebrand is silent as to wherein the first opening and the second opening are directed in a substantially opposing directions to inhibit cross contamination of fluids.
Examiner notes paragraph [0068] of Applicant’s disclosure defines substantially opposing directions as at least orthogonally relative to one another.
East teaches an infusion lumen and aspiration lumen (paragraph [0162]: wherein one or more lumens can be dedicated for drug delivery to the ventricle 110 while one or more other lumens can be dedicated for fluid drainage from the ventricle), wherein the first opening (opening 118 on first tip 116 in figure 3) and the second opening (opening 118 on second tip 116 in figure 3) are directed in a substantially opposing directions to inhibit cross contamination of fluids (paragraph [0147]: wherein some openings 118 can be at the terminal distal ends and some can be in a linear or circular pattern which would inhibit cross contamination of fluids due to their placement; Examiner notes opening 118 on first tip at a terminal distal end would be in a substantially opposing direction from a linear opening on the side of second tip).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the first and second openings of Geiger in view of Gerber as evidence by Ali in view of Hildebrand to include wherein the first opening and the second opening are directed in a substantially opposing directions to inhibit cross contamination of fluids, as taught by East, for the purpose of implementing a useful port arrangement (paragraph [0147] of East).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131850) in view of Gerber (U.S. PG publication 20080262374) as evidence by Ali (U.S. PG publication 20110172633) in view of Hildebrand (U.S. PG publication 20050004219) further in view of Redmond (U.S. patent no 4464168).
In regard to claim 33,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 13.

Redmond teaches wherein at least a portion of the container (figure 2, item 30) is formed from material that is penetrable by the needle and substantially reseals after extraction of the needle (column 3, line 52-63 and column 5, line 52-55).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Geiger in view of Gerber as evidence by Ali in view of Hildebrand to include wherein at least a portion of the container is formed from material that is penetrable by the needle and substantially reseals after extraction of the needle, as taught by Redmond, for the purpose enabling self-sealing of the container from the environment after use (column 3, line 52-63 of Redmond).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131850) in view of Gerber (U.S. PG publication 20080262374) as evidence by Ali (U.S. PG publication 20110172633) in view of Hildebrand (U.S. PG publication 20050004219) further in view of Jho (U.S. PG publication 20110275930). 
In regard to claim 36,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 18.
Geiger in view of Gerber as evidence by Ali in view of Hildebrand fails to disclose wherein the container comprises a marker to indicate a position of the barrier and/or the center of the container to target aspiration.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Geiger in view of Gerber as evidence by Ali in view of Hildebrand to include wherein the container comprises a marker to indicate a position of the barrier and/or the center of the container to target aspiration, as taught by Jho, for the purpose of conveniently accessing the access port with a needle (paragraph [0042] of Jho).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131850) in view of Gerber (U.S. PG publication 20080262374) as evidence by Ali (U.S. PG publication 20110172633) in view of Hildebrand (U.S. PG publication 20050004219) further in view of Dextradeur (U.S. PG publication 20130253266).
In regard to claim 37,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 13.
Geiger in view of Gerber as evidence by Ali in view of Hildebrand fails to disclose wherein at least portions of the device are formed from and/or coated in biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial.
Dextradeur teaches wherein at least portions of the device (figure 1, item 10) are formed from and/or coated in biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial (paragraph [0031]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify portions of the device of Geiger in view of Gerber as evidence by Ali in view of Hildebrand to include wherein at least portions of the device are formed .
Claims 48-49 rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131850) in view of Gerber (U.S. PG publication 20080262374) as evidence by Ali (U.S. PG publication 20110172633) in view of Hildebrand (U.S. PG publication 20050004219) further in view of Kaemmerer (U.S. PG publication 20100158869).
In regard to claim 48,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand teaches the method of claim 47.
Geiger in view of Gerber as evidence by Ali in view of Hildebrand fails to disclose wherein the positioning comprises observing at least a portion of the device during implantation using neuroimaging.
Kaemmerer teaches wherein the positioning comprises observing at least a portion of a device (figure 4, item 10) during implantation using neuroimaging (see figure 4 and 5; paragraph [0117]).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of Gerber as evidence by Ali in view of Hildebrand to include wherein the positioning comprises observing at least a portion of a device during implantation using neuroimaging, as taught by Kaemmerer, for the purpose of insuring the device is implanted at the desired position (paragraph [0117] of Kaemmerer). 
In regard to claim 49,
Geiger in view of Gerber as evidence by Ali in view of Hildebrand in view of Kaemmerer teaches the method of claim 48. Geiger in view of Gerber as evidence by Ali in view of Hildebrand as modified by Kaemmerer teaches wherein the neuroimaging is intraoperative CT or intraoperative MRI (see paragraph [0117] of Kaemmerer).
Claims 13, 18, 23-24, 28, 38-39, 43-44, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger857 (U.S. PG publication 20090131857) further in view of Geiger (U.S. PG publication 20090131850). For clarity purposes Geiger (U.S. PG publication 20090131857) will be referred to as Geiger857.
In regard to claim 13,
Geiger857 discloses a method of aspirating and infusing into at least a portion of a subject's cerebrospinal fluid (paragraph [0016]-[0018]), comprising: 
penetrating an upper portion of a container (figure 2, item 204) of a device (figure 2, item 204 and 202) partially located in or adjacent to the subject’s brain or spinal cord using a needle (see figure 2, paragraph [0017]), wherein the container is located in the subject’s head (see figure 2; paragraph [0016])
aspirating a first fluid (cerebrospinal fluid) from a first portion of the subject's cerebrospinal fluid through the container and through an aspiration lumen (second lumen as described in paragraph [0018]) coupled to the container (paragraph [0018]: cerebrospinal fluid may be removed through the second chamber of the dual chamber reservoir 204 via the second lumen of the dual lumen catheter); 
infusing a second fluid into a second portion of the subject's cerebrospinal fluid through an infusion lumen coupled to the container and the aspiration lumen (paragraph [0017], Examiner notes the infusion lumen is construed as the first lumen),
wherein the aspiration lumen and infusion lumen are fluidically isolated from one another (paragraph [0016]). 
Geiger857 fails to disclose aspirating a first fluid from a first portion of the subject's cerebrospinal fluid through the container and through an aspiration lumen coupled to the container using the needle, and wherein a portion of the infusion lumen is located in the subject's neck.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger857 to include aspirating a first fluid from a first portion of the subject's cerebrospinal fluid through an aspiration lumen coupled to the container using the needle, as taught by Geiger, for the purpose of utilizing an effective means to extract fluid (paragraph [0023]). Examiner notes Geiger857 is silent as to how the fluid is aspirated from the container and Geiger teaches an effective means i.e. needle to aspirate fluid from the container. 
A first embodiment of Geiger857 in view of Geiger fails to disclose wherein a portion of the infusion lumen is located in the subject's neck.
A second embodiment of Geiger857 teaches wherein a portion of the infusion lumen (figure 3, item 302 and 306) is located in the subject's neck (see figure 3 wherein pump 308 is connected to infusion lumen 306 and 302; paragraph [0022]-[0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a first embodiment of Geiger857 in view of Geiger to implement pump 308 and infusion catheter 306 of the second embodiment of Geiger857 into the first embodiment of Geiger857 and couple the pump and catheter to the first lumen and first chamber of the first embodiment (which is used for infusion) to therefore result in wherein a portion of the infusion lumen is located in the subject's neck., as taught by a second embodiment of Geiger857, for the purpose of enabling the device to be coupled to a pump to improve/automatically control the delivery of a drug (paragraph [0023]). 

Geiger857 in view of Geiger teaches the method of claim 13. Geiger857 further teaches further comprising inhibiting penetration and/or contamination of the infusion lumen using a barrier positioned between a proximal opening of the aspiration lumen and at least a portion of the infusion lumen adjacent to and/or associated with the container (paragraph [0016]-[0018]: wherein contamination of the infusion lumen is inhibited by the barrier positioned between a proximal opening of the aspiration lumen and at least a portion of the infusion lumen adjacent to and/or associated with the container).
In regard to claim 23,
Geiger857 in view of Geiger teaches the method of claim 13. Geiger857 further teaches wherein the aspiration lumen and infusion lumen are parallel and adjacent to each other until they reach the container or alternatively for at least a portion of a length of the device (see figure 2 wherein the aspiration and infusion lumen are parallel and adjacent each other for at least a portion of a length of the device; paragraph [0016]-[0018]).
In regard to claim 24,
Geiger857 in view of Geiger teaches the method of claim 23. Geiger857 further teaches wherein the aspiration lumen and infusion lumen are integrated together and provide for side-by-side flow (see figure 2; paragraph [0016]-[0018]).
In regard to claim 28,
Geiger857 in view of Geiger teaches the method of claim 13. Geiger857 further teaches wherein the aspiration lumen and the infusion lumen comprise two different lumens positioned adjacent and coupled to one another (paragraph [0016]).
In regard to claim 38,
Geiger857 in view of Geiger teaches the method of claim 41. Geiger857 further teaches wherein the container is located beneath the scalp of the subject (see figure 1 and 2; paragraph [0006]).

Geiger857 in view of Geiger teaches the method of claim 38. Geiger857 further teaches wherein the container is located outside the skull of the subject (see figure 1, 2 and 3).
In regard to claim 43,
Geiger857 in view of Geiger teaches the method of claim 13. The first embodiment of Geiger857 in view of Geiger as modified by the second embodiment of Geiger857 teaches wherein the infusion lumen is fluidically connected to a pump (item 308 of Geiger857) positioned externally or internally relative to the subject (see figure 3 of Geiger857), wherein the infusing is performed by the pump (see explanation of claim 13 above: wherein pump 308 of Geiger857 is used to infusion via the infusion lumen 306 which is coupled to the infusion lumen and container of figure 2 of Geiger857).
In regard to claim 44,
Geiger857 in view of Geiger teaches the method of claim 43.  The first embodiment of Geiger857 in view of Geiger as modified by the second embodiment of Geiger857 teaches wherein the pump is located in the torso of the subject (see figure 3, item 308 of Geiger857).
In regard to claim 47,
Geiger857 in view of Geiger teaches the method of claim 13. Geiger857 further teaches further comprising positioning the device partially in or adjacent to the subject's brain or spinal cord, wherein the positioning is performed before the penetrating (paragraph [0016]-[0018]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger857 (U.S. PG publication 20090131857) in view of Geiger (U.S. PG publication 20090131850) further in view of Laske (U.S. patent no 5720720). 
In regard to claim 20,
Geiger857 in view of Geiger teaches the method of claim 13. Geiger857 further teaches at least one opening at a distal end of the aspiration lumen and/or the infusion lumen (paragraph [0016]-[0018]: 
Geiger857 in view of Geiger fails to disclose further comprising inhibiting at least one opening at a distal end of the aspiration lumen and/or the infusion lumen from opening except when pressure is applied to the at least one opening.
Laske teaches a method of infusing (column 1, line 9-13) and inhibiting at least one opening (figure 14, item 10) at a distal end of the aspiration lumen and/or the infusion lumen (figure 14, item 11) from opening except when pressure is applied to the at least one opening (column 19, line 40-61).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one opening at the distal end of the infusion lumen of Geiger857 in view of Geiger to be a slit opening, as taught by Laske, which results in inhibiting at least one opening at a distal end of the aspiration lumen and/or the infusion lumen from opening except when pressure is applied to the at least one opening for the purpose of preventing fluid from leaking out until a specific pressure is applied to better control delivery (column 19, line 40-61 of Laske). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger857 (U.S. PG publication 20090131857) in view of Geiger (U.S. PG publication 20090131850) further in view of Laske (U.S. patent no 5720720) further in view of Gentsler (U.S. PG publication 20040002677).
In regard to claim 21,
Geiger857 in view of Geiger teaches the method of claim 13.
Geiger857 further teaches at least one opening at a distal end of the aspiration lumen and/or the infusion lumen (paragraph [0016]-[0018]: wherein the aspiration lumen and infusion lumen remove and deliver fluid respectfully to the brain in which an opening is present to allow for this).

Laske teaches a method for delivering drugs into the brain (column 1, line 9-13) and inhibiting at least one opening (figure 14, item 10) at a distal end of the aspiration lumen and/or the infusion lumen (figure 14, item 11) from opening except when pressure is applied to the at least one opening in a first direction (column 19, line 40-61). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one opening at a distal end of the infusion lumen of Geiger857 in view of Geiger to be a slit opening, as taught by Laske, which results in inhibiting at least one opening at a distal end of the aspiration lumen and/or the infusion lumen from opening except when pressure is applied to the at least one opening in a first direction for the purpose of preventing fluid from leaking out until a specific pressure is applied to better control delivery (column 19, line 40-61 of Laske). 
Geiger857 in view of Geiger in view of Laske fails to disclose wherein the at least one opening is inhibited from opening in a second direction even under pressure.
Gentsler teaches wherein the at least one opening (figure 4, item 58) is inhibited from opening in a second direction even under pressure (paragraph [0093]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the slit opening of Geiger857 in view of Geiger in view of Laske, as taught by Gentsler, which results in wherein the at least one opening is inhibited from opening in a second direction even under pressure for the purpose of maximizing control of drug delivery (paragraph [0093] of Gentsler). 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger857 (U.S. PG publication 20090131857) in view of Geiger (U.S. PG publication 20090131850) further in view of Elias (U.S. PG publication 20150238685).
In regard to claim 25,
Geiger857 in view of Geiger teaches the method of claim 23.
Geiger857 in view of Geiger is silent as to wherein the aspiration lumen and infusion lumen are circular in cross-section.
Elias teaches a first lumen (figure 2C, item 12) and a second lumen lumen (figure 2C, item 22; paragraph [0058]), are circular in cross-section (paragraph [0047]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the aspiration lumen and infusion lumen of Geiger857 in view of Geiger to result in wherein the aspiration lumen and infusion lumen are circular in cross-section, as taught by Elias, for the purpose of implementing a suitable cross-section shape (paragraph [0047] of Elias). 
In regard to claim 26,
Geiger857 in view of Geiger in view of Elias teaches the method of claim 25.
Geiger857 in view of Geiger as modified by Elias teaches wherein the aspiration lumen and infusion lumen are each individually circular in cross-section (as modified by Elias the aspiration lumen and infusion lumen would each individually be circular in cross-section; see figure 2C of Elias and discussion of claim 25 above).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger857 (U.S. PG publication 20090131857) in view of Geiger850 (U.S. PG publication 20090131850) further in view of Zawacki (U.S. PG publication 20080039774).
In regard to claim 29,

Geiger857 in view of Geiger fails to disclose wherein the aspiration lumen and the infusion lumen are different lengths and have different tip locations when positioned during use in the subject’s cerebrospinal fluid such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned a distance away from one another. 
 Zawacki teaches wherein the aspiration lumen (figure 1, item 40; paragraph [0003]) and the infusion lumen (figure 1, item 50; paragraph [0003]) are different lengths (paragraph [0003], see figure 1) and have different tip locations when positioned, during use, such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned a distance away from one another (paragraph [0003] see figure 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lengths of the aspiration lumen and the infusion lumen of Geiger857 in view of Geiger, as taught by Zawacki, which results in wherein the aspiration lumen and the infusion lumen are different lengths and have different tip locations when positioned, during use, in the subject's cerebrospinal fluid such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned a distance away from one another for the purpose of minimizing co-mingling of aspirated and infused fluid (paragraph [0003] of Zawacki).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger857 (U.S. PG publication 20090131857) in view of Geiger (U.S. PG publication 20090131850) further in view of East (U.S. PG publication 20150297874).
In regard to claim 30,
Geiger857 in view of Geiger teaches the method of claim 13.
Geiger857 discloses wherein a distal end of the aspiration lumen comprises a first opening and a distal end of the infusion lumen comprises a second opening (paragraph [0016]-[0018]: wherein the 
Geiger857 in view of Geiger is silent as to wherein the first opening and the second opening are directed in a substantially opposing directions to inhibit cross contamination of fluids.
Examiner notes paragraph [0068] of Applicant’s disclosure defines substantially opposing directions as at least orthogonally relative to one another.
East teaches an infusion lumen and aspiration lumen (paragraph [0162]: wherein one or more lumens can be dedicated for drug delivery to the ventricle 110 while one or more other lumens can be dedicated for fluid drainage from the ventricle), wherein the first opening (opening 118 on first tip 116 in figure 3) and the second opening (opening 118 on second tip 116 in figure 3) are directed in a substantially opposing directions to inhibit cross contamination of fluids (paragraph [0147]: wherein some openings 118 can be at the terminal distal ends and some can be in a linear or circular pattern which would inhibit cross contamination of fluids due to their placement; Examiner notes opening 118 on first tip at a terminal distal end would be in a substantially opposing direction from a linear opening on the side of second tip).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the first and second openings of Geiger857 in view of Geiger to include wherein the first opening and the second opening are directed in a substantially opposing directions to inhibit cross contamination of fluids, as taught by East, for the purpose of implementing a useful port arrangement (paragraph [0147] of East).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger857 (U.S. PG publication 20090131857) in view of Geiger (U.S. PG publication 20090131850) further in view of Redmond (U.S. patent no 4464168).
In regard to claim 33,

Geiger857 in view of Geiger fails to disclose wherein at least a portion of the container is formed from material that is penetrable by the needle and substantially reseals after extraction of the needle.
Redmond teaches wherein at least a portion of the container (figure 2, item 30) is formed from material that is penetrable by the needle and substantially reseals after extraction of the needle (column 3, line 52-63 and column 5, line 52-55).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Geiger857 in view of Geiger to include wherein at least a portion of the container is formed from material that is penetrable by the needle and substantially reseals after extraction of the needle, as taught by Redmond, for the purpose enabling self-sealing of the container from the environment after use (column 3, line 52-63 of Redmond).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger857 (U.S. PG publication 20090131857) in view of Geiger (U.S. PG publication 20090131850) further in view of Jho (U.S. PG publication 20110275930). 
In regard to claim 36,
Geiger857 in view of Geiger teaches the method of claim 18.
Geiger857 in view of Geiger fails to disclose wherein the container comprises a marker to indicate a position of the barrier and/or the center of the container to target aspiration.
Jho teaches wherein the container (figure 3A, item 12) comprises a marker (figure 3a, item 40) to indicate a position of the barrier and/or the center of the container to target aspiration (see figure 8: wherein the center of the container is indicated by the marker; paragraph [0042]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Geiger857 in view of Geiger to .
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger857 (U.S. PG publication 20090131857) in view of Geiger (U.S. PG publication 20090131850) further in view of Dextradeur (U.S. pg publication 20130253266). 
In regard to claim 37,
Geiger857 in view of Geiger teaches the method of claim 13.
Geiger857 in view of Geiger fails to disclose wherein at least portions of the device are formed from and/or coated in biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial.
Dextradeur teaches wherein at least portions of the device (figure 1, item 10) are formed from and/or coated in biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial (paragraph [0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify portions of the device of Geiger857 in view of Geiger to include wherein at least portions of the device are formed from and/or coated in biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial, as taught by Dextradeur, for the purpose of protecting against unwanted bacteria/organisms (paragraph [0031] of Dextradeur).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger857 (U.S. PG publication 20090131857) in view of Geiger (U.S. PG publication 20090131850) further in view of Haase (U.S. patent no 6293922).
In regard to claim 45,

Geiger857 in view of Geiger fails to disclose wherein the pump is located in the abdomen of the subject.
Haase teaches wherein the pump (figure 2, item 10; Examiner notes the pump is used to infuse fluid into the brain; column 2, line 64-column 3, line 11; see figure 1) is located in the abdomen of the subject (column 2, line 64-column 3, line 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the pump 308 of Geiger857 in view of Geiger to include wherein the pump is located in the abdomen of the subject, as taught by Haase, for the purpose of implanting a pump in a suitable location to enable fluid delivery to the brain (column 2, line 64-column 3, line 9 of Haase). 
Claims 48-49 are rejected under 35 U.S.C. 103 as being unpatentable Geiger857 (U.S. PG publication 20090131857) in view of Geiger (U.S. PG publication 20090131850) further in view of Kaemmerer (U.S. PG publication 20100158869).
In regard to claim 48,
Geiger857 in view of Geiger teaches the method of claim 47.
Geiger857 in view of Geiger fails to disclose wherein the positioning comprises observing at least a portion of the device during implantation using neuroimaging.
Kaemmerer teaches wherein the positioning comprises observing at least a portion of a device (figure 4, item 10) during implantation using neuroimaging (see figure 4 and 5; paragraph [0117]).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger857 in view of Geiger to include wherein the positioning comprises observing at least a portion of a device during implantation using 
In regard to claim 49,
Geiger857 in view of Geiger in view of Kaemmerer teaches the method of claim 48. Geiger857 in view of Geiger as modified by Kaemmerer teaches wherein the neuroimaging is intraoperative CT or intraoperative MRI (see paragraph [0117] of Kaemmerer).
Response to Arguments
Applicants arguments filed 3/5/2021 on page 8 of 15 in regard to Geiger (U.S. PG publication 20090131850) are moot as Geiger is not cited as teaching the container is positioned in a subject’s head. Accordingly the arguments in regard to Geiger (U.S. PG publication 20090131850) in view of Laske (U.S. Patent no 5720720), Gentsler (U.S. PG publication 20040002677), Elias (U.S. PG publication 20150238685), Zawacki (U.S. PG publication 20080039774), East (U.S. PG publication 20150297874), Redmond (U.S. patent no 4464168), Jho (U.S. PG publication 20110275930), Dextradeur (U.S. PG publication 20130253266), Haase (U.S. patent no 6293922), Kaemmerer (U.S. PG publication 20100158869), and Hildebrand (U.S. PG publication 20050004319) on 8 of 15 to page 13 of 15 are also moot. Newly cited reference Gerber (U.S. PG publication 20080262374) as evidence by Ali (U.S. PG publication 20110172633) teaches modifying the location of the container of Geiger to be positioned in a subject’s head.
Applicant's arguments filed 3/5/2021 on page 13 of 15 to page 15 of 15 in regard to Geiger857 (U.S. PG publication 20090131857) have been fully considered but they are not persuasive. Applicant argues Geiger857 fails to teach or suggest a method as recited in the amended claims and that Laske, Gentsler, Elias, Zawacki, East, Redmond, Jho, Dextradeur, Haase , Kaemmerer, and Hildebrand fail to cure the deficiencies in the teachings of Geiger857 and Geiger. As detailed above Geiger857 does teach the container located in the subject’s head as shown in figure 1-3 of Geiger857. Additionally Geiger857 . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783